Resource Acquisition Group, Inc. 80 Wall Street, 5th Floor New York, NY 10005 September 3, 2010 Via EDGAR Terence O’Brien Securities and Exchange Commission 1 Station Place, N.E., Stop 4631 Washington, D.C. 20549 Re:Resource Acquisition Group, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed April 15, 2010 File No. 53244 Dear Mr. O’Brien: In response to your letter dated August 31, 2010, we have requested and received a revised report from Bagell, Josephs, Levine & Company (“Bagell”), to comply with Rule 2-02 of Regulation S-X.We are today filing an amendment to our Form 10-K to include the revised report The company acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ John C. Leo John C. Leo Chief Executive Officer
